Case 19-01346      Doc 9     Filed 10/09/19 Entered 10/09/19 11:33:40       Desc Main
                                Document    Page 1 of 1



                      UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF IOWA

IN RE:                                        )
                                              )
SUSAN L. ROMAN,                               )   Chapter 13
                                              )
                                              )   Bankruptcy No. 19-01346
                Debtor.                       )

                     ORDER ON MOTION FOR ADDITIONAL
                         TIME TO FILE SCHEDULES

      On October 9, 2019, Debtor filed a Motion For Additional Time to File
Schedules, which were originally due October 11, 2019. For good cause shown,

      IT IS ORDERED that Debtor’s Motion For Additional Time to File Schedules is
GRANTED. Debtor is given to and including October 18, 2019 within which to file her
Schedules or the case will be dismissed without further notice or hearing.

         Dated and Entered: October 9, 2019




                                              THAD J. COLLINS
                                              CHIEF BANKRUPTCY JUDGE




Prepared and Submitted by:

Steven G. Klesner 000013024
Johnston, Stannard, Klesner,
Burbidge & Fitzgerald, PLC
